          Case 1:20-cv-01732-RC Document 30 Filed 10/23/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

LEGAL EAGLE, LLC,               *
                                *
     Plaintiff,                 *
                                *
     v.                         *
                                *
NATIONAL SECURITY COUNCIL       *                    Civil Action No. 1:20-cv-01732 (RC)
RECORDS ACCESS AND              *
INFORMATION SECURITY            *
MANAGEMENT DIRECTORATE, et al., *
                                *
     Defendants.                *
                                *
*    *       *   *  *     *     *                    *       *      *       *       *      *

                                NOTICE OF NEW EVIDENCE

       Plaintiff Legal Eagle, LLC (“Legal Eagle”) hereby provides the Court with records,

attached as Ex. D, obtained today from the Department of Defense Office of the Secretary of

Defense/Joint Staff (“OSD/JS”) in response to the Freedom of Information Act (“FOIA”) request

at issue in Count 21. This request was for all internal records about the administrative processing

of the first FOIA request at issue in Count 7.

       This new evidence shows the complete absence of any decisionmaking process—

reasoned or otherwise—with respect to the OSD/JS denial of Legal Eagle’s request for expedited

processing, currently the subject of Legal Eagle’s Cross-Motion for Partial Summary Judgment.

As noted in Legal Eagle’s brief in support of that motion, OSD/JS has given the Court no reason

to find that it properly determined that Legal Eagle did not demonstrate a compelling need for

the records. (Pl.’s Mem. P. & A. Supp. Cross-Mot. Part. Summ. J., Dkt. #13, at 12 (filed Aug.

25, 2020).) Now that OSD/JS has released its internal processing records, that argument is

vindicated. Other than the email correspondence exchanged between the OSD/JS FOIA analyst
           Case 1:20-cv-01732-RC Document 30 Filed 10/23/20 Page 2 of 2




and the undersigned (which was omitted from the new exhibit because it was already in the

record as part of Dkt. #13-2), there is not a single mention in the processing file of even a request

for expedited processing, let alone an administrative determination to deny it. (See Ex. D

passim.)

       In fact, these records indicate that OSD/JS has been deliberately delaying the release of

responsive records. On 21 February 2020, the OSD/JS FOIA analyst informed the undersigned,

“Please know that we will act on your request as soon as we can, and respond directly to you.”

(Ex. B, Dkt. #13-2, at 6 (filed Aug. 25, 2020).) On 23 April 2020, the Defense Office of

Prepublication and Security Review (“DOPSR”) advised the OSD/JS FOIA analyst that it had

located eleven responsive pages, which it stated should be released with redactions. (See Ex. D at

3-4.) As of this writing, Legal Eagle has received none of these records. This new evidence

shows that not only did OSD/JS make an arbitrary decision to deny Legal Eagle’s request for

expedited processing without any consideration—or even documentation—of the request, but

that it affirmatively has delayed releasing responsive records for six months after being advised

by DOPSR that they were ready for release.

Date: October 23, 2020

                                                  Respectfully submitted,

                                                  /s/ Kelly B. McClanahan
                                                  Kelly B. McClanahan, Esq.
                                                  D.C. Bar #984704
                                                  National Security Counselors
                                                  4702 Levada Terrace
                                                  Rockville, MD 20853
                                                  301-728-5908
                                                  240-681-2189 fax
                                                  Kel@NationalSecurityLaw.org

                                                  Counsel for Plaintiff


                                                 2
